 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     DEBRA BERRY,                                     )   Case No. 1:16-cv-00411-LJO-EPG
11                                                    )
             Plaintiff,                               )   ORDER GRANTING IN PART
12
                                                      )   DEFENDANTS’ EX PARTE
13                                                    )   APPLICATION TO FURTHER MODIFY
             v.                                       )   THE SCHEDULING ORDER
14                                                    )
     YOSEMITE COMMUNITY COLLEGE                       )   (ECF Nos. 28, 31, 44)
15
     DISTRICT, A PUBLIC EDUCATIONAL                   )
16   INSTITUTION; JUNIOR COLLEGE;                     )
     BRYAN JUSTIN MARKS; individually and )
17   in his official capacity as an Administrator and )
18   Associate Dean of Campus Life and Student )
     Learning, JACKIE JORDAN, individually and )
19   in her official capacity as Administrator        )
     Librarian at Modesto Junior College, ELLEN )
20   BAMBROSIA; individually and in her official )
21   capacity as an Administrator Librarian at        )
     Modesto Junior College, IRIS CAROL;              )
22   individually and in her official capacity as an )
     Administrator Librarian at Modesto Junior        )
23   College, GRANDEN McCARTHY;                       )
24   individually and in his official capacity as an )
     Administrator and College Campus Security )
25   Guard at Modesto Junior College                  )
                                                      )
26                                                    )
27           Defendants.                              )
                                                      )
28                                                    )




                                                      1
 1          On November 28, 2018, defendants in this action filed an ex parte application to further
 2   modify the scheduling order in this action. (ECF No. 44). Good cause appearing, the dates in the
 3   Scheduling Order, (ECF No. 28), are hereby modified as follows:
 4          1.      The cutoff for Initial Expert Disclosure shall be changed from
 5                  December 14, 2018 to January 14, 2019;
 6          2.      The cutoff for Expert Rebuttal/Supplemental Expert Disclosure shall be changed
 7                  from January 11, 2019 to February 11, 2019;
 8          3.      The cutoff for Expert Discovery shall be changed from March 8, 2019 to
 9                  April 8, 2019;
10          4.      The cutoff for Non-Dispositive Motion Filing shall be changed from
11                  April 5, 2019 to May 6, 2019;
12          5.      The cutoff for Dispositive Motion Filing, May 10, 2019, and a Dispositive
13                  Motion Hearing, June 27, 2019, shall remain unchanged; and
14          6.      The dates set for a Pretrial Conference, August 8, 2019 at 8:30 am, and for a Jury
15                  Trial, November 5, 2019 at 8:30 am, shall also remain unchanged.
16
17   IT IS SO ORDERED.
18
        Dated:    November 29, 2018                          /s/
19                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28




                                                    2
